                Case 19-11915-BLS          Doc 397    Filed 01/30/20       Page 1 of 33



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                               Chapter 11

RAIT FUNDING, LLC,                                   Case No. 19-11915 (BLS)
a Delaware limited liability company, et al., 1
                                                     (Jointly Administered)
                                Debtors.
                                                     Ref. Docket No. 294


                FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER
                 CONFIRMING THE DEBTORS’ JOINT CHAPTER 11 PLAN

          Upon consideration of the Debtors’ Joint Chapter 11 Plan dated December 17, 2019

[D.I. 294] (including all exhibits thereto, and as amended, supplemented, or modified from time

to time pursuant to the terms thereof or by this Confirmation Order, the “Plan”) proposed by the

above-captioned debtors and debtors in possession (collectively, the “Debtors”) in the above-

captioned, jointly administered chapter 11 cases (the “Cases”); and the Debtors having filed the

Disclosure Statement for the Debtors’ Joint Chapter 11 Plan [D.I. 295] (the “Disclosure

Statement”); and this Court having approved the Disclosure Statement as containing adequate

information by order dated December 17, 2019 [D.I. 291] (the “Disclosure Statement Order”);

and the Debtors having filed the Plan Supplement 2 on January 10, 2020 [D.I. 323]; and the Court

having conducted a hearing on January 29, 2020 (the “Confirmation Hearing”), at which time all

parties in interest were offered an opportunity to be heard, to consider the confirmation of the
    1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
federal tax identification number, are as follows: RAIT Funding, LLC, a Delaware limited
liability company (9983); RAIT Financial Trust, a Maryland real estate investment trust (9819);
RAIT General, Inc. a Maryland corporation (9987); RAIT Limited, Inc., a Maryland corporation
(9773); Taberna Realty Finance Trust, a Maryland real estate investment trust (3577); RAIT JV
TRS, LLC, a Delaware limited liability company (3190); and RAIT JV TRS Sub, LLC, a
Delaware limited liability company (4870). The mailing address for all Debtors is Two Logan
Square, 100 N. 18th Street, 23rd Floor, Philadelphia, Pennsylvania 19103 (Attn: John J. Reyle).
    2
        Capitalized terms not defined herein shall have the meaning ascribed to them in the Plan.

121670639.7
              Case 19-11915-BLS          Doc 397      Filed 01/30/20     Page 2 of 33



Plan; and the Court having considered: (i) the Plan and any objections thereto; (ii) the Disclosure

Statement and the Disclosure Statement Order; (iii) the arguments of counsel made, and evidence

adduced, related thereto; (iv) the evidence presented in support of confirmation of the Plan in

(A) the affidavits of service and publication filed reflecting compliance with the notice and

solicitation requirements of the Disclosure Statement Order [D.I. 340, 368] (the “Notice

Affidavits”), (B) the Declaration of Joseph Arena on Behalf of Epiq Corporate Restructuring,

LLC Regarding Voting and Tabulation of Ballots Cast on the Debtors’ Joint Chapter 11 Plan

[D.I. 367] (the “Voting Declaration”), and (C) the Declaration of John J. Reyle in Support of

Confirmation of the Debtors’ Joint Chapter 11 Plan [D.I. 384] and the Declaration of Lyle

Bauck in Support of Confirmation of the Debtors’ Joint Chapter 11 Plan [D.I. 385] (collectively

,the “Confirmation Declarations”); and (v) the Memorandum of Law in Support of Confirmation

of the Debtors’ Chapter 11 Plan [D.I. 376] (the “Confirmation Memorandum”); and after due

deliberation and consideration of all of the foregoing; and sufficient cause appearing therefor;

and it appearing that confirmation of the Plan is in the best interests of the Debtors, their estates,

their creditors, and other parties in interest; it is hereby FOUND, CONCLUDED, AND

DETERMINED AS FOLLOWS: 3

         A.    Findings of Fact and Conclusions of Law. The findings and conclusions set forth

herein constitute this Court’s findings of fact and conclusions of law pursuant to Bankruptcy

Rule 7052, made applicable to these Cases pursuant to Bankruptcy Rule 9014. To the extent that

any of the following findings of fact constitute conclusions of law, they are adopted as such. To




    3
     All findings of fact and conclusions of law announced by the Court at the Confirmation
Hearing in relation to the Motion are hereby incorporated herein to the extent not inconsistent
herewith.

                                                  2
121670639.7
              Case 19-11915-BLS        Doc 397       Filed 01/30/20    Page 3 of 33



the extent any of the following conclusions of law constitute findings of fact, they are adopted as

such.

         B.    Jurisdiction and Venue. This Court has jurisdiction over this Case pursuant to 28

U.S.C. §§ 1334 and 157, and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012. Confirmation of the Plan is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue in this Court is proper under 28

U.S.C. §§ 1408 and 1409.

         C.    Chapter 11 Petitions. On August 30, 2019, the Debtors commenced voluntary

cases under chapter 11 of the Bankruptcy Code. The Debtors are proper debtors under

Bankruptcy Code section 109 and are proper proponents of the Plan under section 1121(a) of the

Bankruptcy Code. The Debtors continue to operate their business and manage their property as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee

or examiner has been appointed in these Cases.

         D.    Judicial Notice. The Court takes judicial notice of the docket in these Cases

maintained by the clerk of the Bankruptcy Court or its duly appointed agent, including all

pleadings, notices, and other documents filed, all orders entered, and all evidence and arguments

made, proffered, submitted, or adduced at the hearings held before the Court during these Cases,

including the hearing to consider the adequacy of the Disclosure Statement and the Confirmation

Hearing.

         E.    Plan Supplement. The Plan Supplement complies with the terms of the Plan, and

the filing and notice of the Plan Supplement was appropriate and complied with the requirements

of the Disclosure Statement Order, the Bankruptcy Code, and the Bankruptcy Rules, and no

other or further notice is or shall be required. The Debtors are authorized to modify the Plan



                                                 3
121670639.7
               Case 19-11915-BLS        Doc 397      Filed 01/30/20    Page 4 of 33



Supplement documents following entry of this Confirmation Order in a manner consistent with

the Plan, this Confirmation Order, and any otherwise applicable law.

         F.     Notice of Transmittal, Mailing, and Publication of Materials. As is evidenced by

the Voting Certification and the Notice Affidavits, the transmittal and service of the Plan, the

Disclosure Statement, Ballots, the Confirmation Hearing Notice and Notice of Non-Voting

Status (both as defined in the Disclosure Statement Order) were adequate and sufficient under

the circumstances, and all parties required to be given notice of the Confirmation Hearing

(including the deadline for filing and serving objections to Confirmation of the Plan) were given

due, proper, timely, and adequate notice in accordance with the Disclosure Statement Order and

in compliance with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and applicable

nonbankruptcy law, and such parties each had an opportunity to appear and be heard with respect

thereto. No other or further notice is required. The publication of the Confirmation Hearing

Notice as set forth in the Notice Affidavits complied with the Disclosure Statement Order.

         G.     Voting. The procedures by which the Ballots for acceptance or rejection of the

Plan and for making related elections were distributed and tabulated were fair, properly

conducted, and complied with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules,

applicable nonbankruptcy law, the Plan, and the Disclosure Statement Order.

         H.     Bankruptcy Rule 3016. In accordance with Bankruptcy Rule 3016(a), the Plan is

dated and identifies the Debtors as the plan proponents. The filing of the Disclosure Statement

with the clerk of the Bankruptcy Court satisfied Bankruptcy Rule 3016(b). The Plan and

Disclosure Statement describe in specific and conspicuous language all acts and actions to be

enjoined and identify the Persons that would be subject to injunctions. Bankruptcy Rule 3016(c)

is therefore satisfied.



                                                 4
121670639.7
                Case 19-11915-BLS       Doc 397       Filed 01/30/20    Page 5 of 33



         I.      Plan Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(1)). As set

forth below, the Plan complies with all of the applicable provisions of the Bankruptcy Code,

thereby satisfying section 1129(a)(1) of the Bankruptcy Code.

         J.      Proper Classification (11 U.S.C. §§ 1122, 1123(a)(1)). The classification of

Claims and Interests under the Plan is proper under the Bankruptcy Code. In addition to

Administrative Claims, Professional Claims, and Priority Tax Claims, which need not be

classified, the Plan designates thirteen different Classes of Claims and Interests. The Claims or

Interests placed in each Class are substantially similar to other Claims or Interests, as the case

may be, in each such Class. Valid business, factual, and legal reasons exist for separately

classifying the various Classes of Claims and Interests created under the Plan, and such Classes

do not unfairly discriminate between Holders of Claims and Interests. Thus, the Plan satisfies

sections 1122 and 1123(a)(l) of the Bankruptcy Code.

         K.      Specification of Unimpaired Classes (11 U.S.C. § 1123(a)(2)). Article III of the

Plan specifies that Class 1 (Secured Tax Claims), Class 2 (Other Secured Tax Claims), Class 3

(Other Priority Claims), Class 4 (Senior Note Claims and Senior Note Trustee Claims), Class 5

(General Unsecured Claims), Class 8 (Intercompany Claims), and Class 10 (Section 510(b)

Claims) are Unimpaired under the Plan, and that Class 9 (Intercompany Interests) may be

Unimpaired under the Plan. Thus, the requirement of section l 123(a)(2) of the Bankruptcy Code

is satisfied.

         L.      Specification of Treatment of Impaired Classes (11 U.S.C. § 1123(a)(3)). Article

III of the Plan designates Class 6 (Subordinated Taberna Note Claim), Class 7 (Subordinated RF

Junior Note Claims and RAIT Subordinated Guaranty Claims), Class 11 (Preferred Interests in

RAIT Parent), Class 12 (Preferred Interests in Taberna), and Class 13 (Common Interests in



                                                  5
121670639.7
              Case 19-11915-BLS         Doc 397       Filed 01/30/20   Page 6 of 33



RAIT Parent) as Impaired under the Plan, designates Class 9 (Intercompany Interests) as

potentially Impaired under the Plan, and specifies the treatment of Claims and Interests in all

such Classes. Thus, the requirement of section 1123(a)(3) of the Bankruptcy Code is satisfied.

         M.    No Discrimination (11 U.S.C. § 1123(a)(4)). The Plan provides for the same

treatment for each Claim or Interest in each respective Class unless the Holder of a particular

Claim or Interest has agreed to a less favorable treatment of such Claim or Interest. Thus, the

requirement of section 1123(a)(4) of the Bankruptcy Code is satisfied.

         N.    Implementation of the Plan (11 U.S.C. § 1123(a)(5)). The Plan and the additional

documents included in the Plan Supplement provide adequate and proper means for the Plan’s

implementation. Thus, the requirements of section 1123(a)(5) of the Bankruptcy Code are

satisfied.

         O.    Non-Voting Equity Securities (11 U.S.C. § 1123(a)(6)). The Plan does not

provide for the issuance of any non-voting equity securities of any corporation, and each of the

Debtors will eventually be dissolved under the Plan. Therefore, the requirement of section

1123(a)(6) of the Bankruptcy Code is satisfied.

         P.    Selection of Officers and Directors (11 U.S.C. § 1123(a)(7)). The Plan provides

for the appointment of the Plan Administrator as the sole manager, sole director/trustee, and sole

officer of the Reorganized Debtors, and the Plan Administrator was selected by consensus of the

Debtors and the RSA Counterparties, and will be engaged by the Debtors’ Estates on the terms

set forth in the Engagement Letter attached as Exhibit 1 hereto, all of which is consistent with the

interests of creditors and holders of Interests and with public policy. Therefore, section

1123(a)(7) of the Bankruptcy Code is satisfied.




                                                  6
121670639.7
              Case 19-11915-BLS          Doc 397       Filed 01/30/20     Page 7 of 33



         Q.    Additional Plan Provisions (11 U.S.C. § 1123(b)). The Plan’s other provisions

are appropriate, in the best interests of the Debtors and their Estates, and consistent with the

applicable provisions of the Bankruptcy Code, Bankruptcy Rules, and Local Rules:

               (1)     Executory Contracts and Unexpired Leases (11 U.S.C. § 1123(b)(2)). The

                       Debtors have exercised reasonable business judgment in determining to

                       assume, assume and assign, or reject, as the case may be, their Executory

                       Contracts and Unexpired Leases under the terms of the Plan and this

                       Confirmation Order, and such assumption and assignment, or such

                       rejections, as applicable, are justified and appropriate in these Cases.

               (2)     Settlement or Adjustment of Intercompany Claims and Interests Under the

                       Plan (11 U.S.C. § 1123(b)(3)). The settlements and adjustments of Claims

                       and Interests belonging to the Debtors and their Estates under the Plan

                       comply with the requirements of section 1123(b) of the Bankruptcy Code

                       and, to the extent applicable, Bankruptcy Rule 9019. In particular, the

                       Court finds that such settlements and adjustments are (i) in the best

                       interest of the Debtors, their Estates, and their creditors; and (ii) fair,

                       equitable, and reasonable.

               (3)     Releases, Exculpations, and Injunctions (11 U.S.C. § 1123(b)). The

                       releases, exculpations, and injunctions provided in the Plan are (i) within

                       the jurisdiction of the Court under 28 U.S.C. § 1334; (ii) integral elements

                       of the transactions incorporated into the Plan and inextricably bound with

                       the other provisions of the Plan; (iii) in exchange for good and valuable

                       consideration provided by the applicable Released Parties (including



                                                   7
121670639.7
              Case 19-11915-BLS          Doc 397     Filed 01/30/20     Page 8 of 33



                       performance of the terms of the Plan) and a good-faith settlement and

                       compromise of the released claims; (iv) in the best interests of the Debtors

                       and the Estates; (v) fair, equitable, and reasonable; (vi) given and made

                       after due notice and opportunity for hearing; and (vii) a bar to any of the

                       Releasing Parties asserting any released claim against any of the Released

                       Parties; and (viii) otherwise consistent with sections 105, 524, 1123, 1129,

                       1141, and other applicable provisions of the Bankruptcy Code and other

                       applicable law.

         R.    Debtors’ Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(2)).

Pursuant to section 1129(a)(2) of the Bankruptcy Code, the Debtors have complied with the

applicable provisions of the Bankruptcy Code, including sections 1122, 1123, 1124, 1125, and

1126 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and the Disclosure

Statement Order governing notice, disclosure, and solicitation in connection with the Plan, the

Disclosure Statement, the Plan Supplement, and all other matters considered by the Court in

connection with the Cases.

         S.    Plan Proposed in Good Faith and Not by Means Forbidden by Law (11 U.S.C.

§ 1129(a)(3)). The Debtors have proposed the Plan in good faith and not by any means

forbidden by law, thereby satisfying section l 129(a)(3) of the Bankruptcy Code. In determining

that the Plan has been proposed in good faith, the Court has examined the totality of the

circumstances surrounding the filing of the Cases, the Plan itself, and the process leading to its

formulation. The Plan is the result of extensive, good faith, arms’ length negotiations among the

Debtors and key stakeholders, including the RSA Counterparties, is supported by the creditors




                                                 8
121670639.7
              Case 19-11915-BLS          Doc 397      Filed 01/30/20     Page 9 of 33



and other parties in interest in the Cases, and promotes the objectives and purposes of the

Bankruptcy Code.

         T.       Payments for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)). The

procedures set forth in the Plan for the Bankruptcy Court’s approval of the fees, costs, and

expenses to be paid in connection with the Cases, or in connection with the Plan and incident to

the Cases, satisfy the objectives of, and are in compliance with, section 1129(a)(4) of the

Bankruptcy Code.

         U.       Disclosure and Appointment of Plan Administrator (11 U.S.C. § 1129(a)(5)). The

Plan provides for the appointment of the Plan Administrator as the sole manager, sole

director/trustee, and sole officer of the Reorganized Debtors. The Debtors have disclosed the

identity and affiliations of the proposed Plan Administrator, Lyle Bauck of M-III Advisory

Partners, L.P. (the “Plan Administrator”), and the appointment to such office of such individual

is consistent with the interests of creditors and holders of Interests and with public policy. Thus,

the Plan satisfies section 1129(a)(5) of the Bankruptcy Code.

         V.       No Rate Changes (11 U.S.C. § 1129(a)(6)). The Plan does not provide for any

rate change that requires regulatory approval. Section 1129(a)(6) of the Bankruptcy Code is thus

not applicable.

         W.       Best Interests of Holders of Claims and Interests (11 U.S.C. § 1129(a)(7)). The

“best interests” test under section 1129(a)(7) of the Bankruptcy Code is satisfied as to all

Impaired Classes under the Plan, as each Holder of a Claim or Interest in such Impaired Classes

either has voted to accept the Plan or will receive or retain property of a value, as of the Effective

Date of the Plan, that is not less than the amount that such Holder would receive or retain if the

Debtors were liquidated under chapter 7 of the Bankruptcy Code. More specifically, the



                                                  9
121670639.7
              Case 19-11915-BLS        Doc 397       Filed 01/30/20   Page 10 of 33



liquidation analysis [D.I. 295, Exh. C] filed by the Debtors, the Confirmation Declarations, and

all other applicable evidence proffered or adduced at the Confirmation Hearing (i) are

reasonable, persuasive, and credible; (ii) are based on reasonable and sound methodologies and

assumptions; (iii) provide a reasonable estimate of the liquidation values of the Debtors upon

hypothetical conversion to cases under chapter 7 of the Bankruptcy Code; and (iv) establish that

each Holder of a Claim or Interest in the Impaired Classes will receive or retain, on account of

such Claim or Interest, property under the Plan of a value, as of the Effective Date of the Plan,

that is not less than the amount that such Holder would receive or retain if the Debtors were

liquidated under chapter 7 of the Bankruptcy Code.

         X.    Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)). The Holders of Claims

in Class 1, Class 2, Class 3, Class 4, Class 5, Class 8, and Class 10 are left Unimpaired under the

Plan and, therefore, are deemed to have accepted the Plan by operation of section 1126(f) of the

Bankruptcy Code. The Holders of Claims in Class 6 and Class 7 have voted to accept the Plan in

accordance with the Bankruptcy Code, thereby satisfying section 1129(a)(8) as to those Classes.

Holders of Interests in Class 11, Class 12, and Class 13 are deemed to have rejected the Plan by

operation of section 1126(g) of the Bankruptcy Code. In addition, Class 9 may be deemed to

accept or to reject the Plan, depending which treatment is elected by the Debtors for that Class.

Section 1129(a)(8) of the Bankruptcy Code has not been and cannot be satisfied as to any

Classes that are deemed to reject the Plan. The Plan, however, is still confirmable because it

satisfies the nonconsensual confirmation provisions of section 1129(b) of the Bankruptcy Code,

as set forth below.

         Y.    Treatment of Administrative, Priority Tax, and Other Priority Claims (11 U.S.C.

§ 1129(a)(9)). The treatment of Administrative Claims, Priority Tax Claims, and Other Priority



                                                10
121670639.7
               Case 19-11915-BLS       Doc 397        Filed 01/30/20   Page 11 of 33



Claims pursuant to Article III of the Plan satisfies the requirements of section 1129(a)(9) of the

Bankruptcy Code.

         Z.     Acceptance by Impaired Class (11 U.S.C. § 1129(a)(10)). Class 6 and Class 7,

the only Impaired Classes of Claims under the Plan, have accepted the Plan, determined without

including any acceptance of the Plan by any Insider. Therefore, the requirement of section

1129(a)(10) of the Bankruptcy Code is satisfied.

         AA.    Feasibility (11 U.S.C. § 1129(a)(11)). The evidence provided in support of

Confirmation establishes that the assets to be vested in the Reorganized Debtors will be

sufficient to enable the Plan Administrator to make all required distributions under the Plan, to

perform the duties and functions outlined under the Plan, and to satisfy post-Effective-Date

obligations. Furthermore, reasonable, persuasive, and credible evidence proffered or adduced at

or prior to the Confirmation Hearing establishes that the Plan is feasible. Finally, given that the

Plan provides for the eventual dissolution of each of the Debtors and contemplates the

liquidation or other final administration of all the Debtors’ property, confirmation of the Plan is

not likely to be followed by the need for further financial reorganization. Thus, section

1129(a)(l1) of the Bankruptcy Code is satisfied.

         BB.    Payment of Fees (11 U.S.C. § 1129(a)(l2)). The Plan requires that all fees

payable under 28 U.S.C. § 1930 have been paid or will be paid pursuant to Section 13.2 of the

Plan, thus satisfying the requirement of section 1129(a)(12) of the Bankruptcy Code.

         CC.    Inapplicable Provisions (11 U.S.C. §§ 1129(a)(13)-(16)). Bankruptcy Code

sections 1129(a)(13)-(16) are inapplicable as the Debtors (i) do not provide “retiree benefits” as

defined in section 1114 (§ 1129(a)(13)) of the Bankruptcy Code; (ii) have no domestic support




                                                 11
121670639.7
               Case 19-11915-BLS         Doc 397       Filed 01/30/20    Page 12 of 33



obligations (§ 1129(a)(14)); (iii) are not individuals (§ 1129(a)(15)); and (iv) are not non-profit

entities (see § 1129(a)(16)).

         DD.      No Unfair Discrimination; Fair and Equitable Treatment (11 U.S.C. § 1129(b)).

The classification and treatment of Interests in Classes 11, 12, and 13, which are deemed to have

rejected the Plan, and in Class 9, which may be deemed to have rejected the Plan, is proper

pursuant to section 1122 of the Bankruptcy Code, does not discriminate unfairly, and is fair and

equitable pursuant to section 1129(b)(l) of the Bankruptcy Code. There is no Class of Claims or

Interests junior to the Holders of Interests in Classes 9, 11, 12, or 13 that will receive or retain

property under the Plan on account of their Claims or Interests. Accordingly, the Plan does not

violate the absolute priority rule, does not discriminate unfairly, and is fair and equitable with

respect to each Class that is (or may be) deemed to have rejected the Plan. Thus, the Plan

satisfies the requirements of section 1129(b) of the Bankruptcy Code with respect to Classes 9,

11, 12, and 13.

         EE.      Only One Plan (11 U.S.C. § 1129(c)). The Plan is the only chapter 11 plan

currently proposed in the Cases, and the requirements of section 1129(c) of the Bankruptcy Code

are therefore satisfied.

         FF.      Principal Purpose (11 U.S.C. § 1129(d)). The principal purpose of the Plan is

neither the avoidance of taxes nor the avoidance of the application of section 5 of the Securities

Act of 1933, and no governmental unit has objected to the Confirmation of the Plan on any such

grounds. Accordingly, section 1129(d) of the Bankruptcy Code is inapplicable.

         GG.      Satisfaction of Confirmation Requirements. Based upon the foregoing, the

Debtors have met their burden of proving the elements of section 1129(a) & (b) of the

Bankruptcy Code by a preponderance of the evidence, the Plan satisfies all the requirements for



                                                  12
121670639.7
               Case 19-11915-BLS        Doc 397        Filed 01/30/20    Page 13 of 33



Confirmation set forth in section 1129 of the Bankruptcy Code, and the Plan should be

confirmed.

         HH.    Good Faith Solicitation (11 U.S.C. § 1125(e)). The Debtors and their affiliates,

subsidiaries, officers, directors, trustees, principals, employees, agents, financial advisors,

attorneys, accountants, investment bankers, consultants, representatives, and other Professionals

(collectively, the “Related Parties” of the Debtors) have acted in good faith within the meaning

of section 1125(e) of the Bankruptcy Code and in compliance with the applicable provisions of

the Bankruptcy Code, Bankruptcy Rules, and Disclosure Statement Order in connection with all

of their respective activities relating to the solicitation of acceptances of the Plan and their

participation in the activities described in section 1125 of the Bankruptcy Code, and they are

entitled to the protections afforded by section 1125(e) of the Bankruptcy Code and the injunction

and exculpation provisions set forth in Article IX of the Plan.

         II.    Executory Contracts and Unexpired Leases. Each assumption and assignment or

rejection of an Executory Contract or Unexpired Lease pursuant to Article V of the Plan and the

Plan Supplement, as supplemented by this Order, shall be legal, valid, and binding upon the

Reorganized Debtors and all non-debtor parties (and their assignees or successors) to such

Executory Contracts or Unexpired Leases, all to the same extent as if such assumption or

rejection had been effectuated pursuant to an order of the Bankruptcy Court entered before

Confirmation under section 365 of the Bankruptcy Code.

         JJ.    Cure and Adequate Assurance. The Debtors have cured, or provided adequate

assurance that the assignee will cure, defaults (if any) under or relating to the Unexpired Lease

that is being assumed and assigned by the Debtors pursuant to the Plan and this Confirmation




                                                  13
121670639.7
               Case 19-11915-BLS        Doc 397       Filed 01/30/20   Page 14 of 33



Order. In addition, the Debtors have provided adequate assurance of future performance by the

assignee regarding such Unexpired Lease.

         KK.    Retention of Jurisdiction. This Court may and will properly retain jurisdiction

over the matters set forth in Article XII of the Plan.

         LL.    Consummation in Good Faith. The Debtors, the Reorganized Debtors, the Plan

Administrator, and their respective Related Parties will be acting in good faith if they proceed to

(i) consummate the Plan and the agreements, settlements, transactions, transfers, and

Distributions contemplated thereby; and (ii) take the other acts or actions authorized and directed

by this Confirmation Order.

         MM. Plan Modifications. The Debtors have made certain modifications to the Plan,

which modifications are set forth in the table attached as Exhibit A hereto, and which shall be

reflected in a conformed version of the Plan to be filed on the docket on or before the Effective

Date. All such modifications are incorporated by reference herein and approved. The disclosure

of these modifications to the Plan on the record at the Confirmation Hearing constitutes due and

sufficient notice of such modifications, and complies in all respects with Section 11.1 of the Plan

and section 1127 of the Bankruptcy Code, and the Court hereby finds that such modifications are

non-material, not adverse to any party in interest under the Plan, and, pursuant to Bankruptcy

Rule 3019, these modifications do not require additional disclosure under section 1125 of the

Bankruptcy Code and do not require the re-solicitation of any Class of Claims under section

1126 of the Bankruptcy Code. The Plan as modified shall constitute the Plan submitted for

Confirmation.

         Based on the foregoing findings, and on the record made before the Court at the

Confirmation Hearing, and good and sufficient cause appearing therefor, it is hereby



                                                 14
121670639.7
              Case 19-11915-BLS          Doc 397        Filed 01/30/20    Page 15 of 33



         ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

                                      Confirmation of the Plan

         1.     The Plan, as and to the extent modified by this Confirmation Order, is

APPROVED and CONFIRMED pursuant to section 1129 of the Bankruptcy Code.

         2.     Each provision of the Plan is authorized and approved and shall have the same

validity, binding effect, and enforceability as every other provision of the Plan. The terms of the

Plan, as modified by this Confirmation Order, are incorporated by reference into and are an

integral part of this Confirmation Order. The failure specifically to describe, include, or refer to

any particular article, section, part, or provision of the Plan, the Plan Supplement, or any related

document in this Confirmation Order shall not diminish or impair the effectiveness of such

article, section, part, or provision, it being the intent of the Court that the Plan, the Plan

Supplement, and all related documents be approved and confirmed in their entirety as if set forth

verbatim in this Confirmation Order.

         3.     Any resolutions of objections to Confirmation of the Plan or to the Plan explained

on the record at the Confirmation Hearing are hereby incorporated by reference. The unresolved

objections, statements, joinders, comments, and reservations of rights in opposition to or

inconsistent with the Plan have been fully considered by the Bankruptcy Court and, except for

the Objection of the U.S. Trustee, are hereby DENIED and OVERRULED with prejudice on the

merits and in their entirety. The Objection of the U.S. Trustee is hereby SUSTAINED, and the

Plan is hereby modified to reflect the ruling of the Court in favor of the U.S. Trustee. All

withdrawn objections are deemed withdrawn with prejudice. The record of the Confirmation

Hearing is hereby closed and such evidentiary record shall not be amended, modified, or

supplemented.



                                                   15
121670639.7
              Case 19-11915-BLS        Doc 397        Filed 01/30/20   Page 16 of 33



                         Compromises and Settlements Under the Plan

         4.    Pursuant to section 1123(b) of the Bankruptcy Code and, to the extent applicable,

Bankruptcy Rule 9019, upon the Effective Date, all settlements and adjustments of Claims and

Interests belonging to the Debtors and their Estates set forth in the Plan are approved in all

respects as good faith, fair, reasonable, and equitable compromises and settlements. Entry of this

Confirmation Order constitutes approval of all such compromises and settlements pursuant to the

Bankruptcy Rules, including, to the extent applicable, Bankruptcy Rule 9019(a), the Bankruptcy

Code, including sections 105(a), 1123(a)(5), 1123(b)(3), and 1123(b)(6) of the Bankruptcy Code,

and other applicable law.

         5.    In order to give effect to the settlements referenced in the foregoing paragraph:

               (a)     Proceeds of the sale of the Debtors’ assets shall be deemed allocated
                       among the respective Estates as is necessary to permit the Debtors and the
                       Plan Administrator, as applicable, to make any distributions required by
                       the Plan to the creditors of such Estate.

               (b)     Any Intercompany Claims that could be asserted by one Debtor against
                       another Debtor will be released and extinguished immediately before the
                       Effective Date with no separate recovery on account of any such Claims.

               (c)     Intercompany Interests will receive the treatment provided for them in the
                       Plan.

                              Authorization to Implement the Plan

         6.    On the Effective Date, the certificates of incorporation, by laws, operating

agreements, and articles of organization, as applicable, of all the Debtors shall be deemed

amended to the extent necessary to carry out the provisions of the Plan. The entry of this

Confirmation Order shall constitute authorization for the Debtors, the Reorganized Debtors, and

the Plan Administrator, as applicable, to take or cause to be taken all actions necessary or

appropriate to implement all provisions of, and to consummate, the Plan prior to, on, and after

the Effective Date, and all such actions taken or caused to be taken shall be deemed to have been

                                                 16
121670639.7
              Case 19-11915-BLS         Doc 397      Filed 01/30/20    Page 17 of 33



authorized and approved by this Court without further approval, act, or action under any

applicable law, order, rule, or regulation.

         7.    This Confirmation Order shall constitute all approvals and consents required, if

any, by the laws, rules, or regulations of any state or any other governmental authority with

respect to the implementation or consummation of the Plan and any documents, instruments, or

agreements, and any amendments or modifications thereto, and any other acts referred to in or

contemplated by the Plan or the Plan Supplement.

         8.    Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property

pursuant to the Plan or made in connection therewith shall not be subject to any document

recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real

estate transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee,

regulatory filing or recording fee, or other similar tax or governmental assessment to the fullest

extent contemplated by section 1146(a) of the Bankruptcy Code. Upon entry of this

Confirmation Order, the appropriate state or local governmental officials or agents shall forgo

the collection of any such tax or governmental assessment and shall accept for filing and

recordation any of the foregoing instruments or other documents without the payment of any

such tax or governmental assessment. The Bankruptcy Court shall retain specific jurisdiction

with respect to these matters.

         9.    The approvals and authorizations specifically set forth in this Confirmation Order

are not intended to limit the authority of the Debtors, the Reorganized Debtors, and the Plan

Administrator, as applicable, to take any and all actions necessary or appropriate to implement,

effectuate, and consummate any and all documents or transactions contemplated by the Plan or

this Confirmation Order.



                                                17
121670639.7
               Case 19-11915-BLS       Doc 397        Filed 01/30/20   Page 18 of 33



                                    Enforceability of the Plan

         10.    Pursuant to sections 1123(a), 1141(a), and 1142 of the Bankruptcy Code, the Plan

and all Plan-related documents shall be, and hereby are, valid, binding, and enforceable. Upon

the occurrence of the Effective Date, the Plan and the Plan Supplement shall be immediately

effective and enforceable and deemed binding on the Debtors, all Creditors and Holders of

Interests, and all other Persons in accordance with their respective terms.

                                         Vesting of Assets

         11.    Except as otherwise provided in the Plan, the Purchase Agreement, the order

approving the Sale Transaction (the “Sale Order”), or any agreement, instrument, or other

document incorporated therein, on the Effective Date, the assets of the Debtors, including their

books and records, shall vest in the Reorganized Debtors for the purpose of liquidating the

Estates, free and clear of all Liens, Claims, charges, or other encumbrances.

         12.    The Plan Administrator shall be the exclusive trustee of the assets of the

Reorganized Debtors for the purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as

well as the representative of the Estates appointed pursuant to section 1123(b)(3)(B) of the

Bankruptcy Code.

         13.    Except as otherwise provided in the Plan, this Confirmation Order, the Purchase

Agreement, the Sale Order or the Intercompany Termination Agreement (as defined in the Sale

Order), from and after the Effective Date, the Reorganized Debtors will retain all rights to

commence, pursue, litigate, or settle, as appropriate, any and all of the Debtors’ or Estates’

Causes of Action (whether existing as of the Petition Date or thereafter arising), and all

Avoidance Actions, in each case in any court or other tribunal, including in an adversary

proceeding Filed in the Cases.



                                                 18
121670639.7
               Case 19-11915-BLS       Doc 397        Filed 01/30/20   Page 19 of 33



         14.    No Person may rely on the absence of a specific reference in the Plan or the

Disclosure Statement to any Avoidance Actions or other Causes of Action against such Person as

any indication that the Reorganized Debtors will not pursue any and all available Avoidance

Actions or other Causes of Action against them.

                                      Debtors’ Management

         15.    On the Effective Date, the authority, power, and incumbency of the persons acting

as managers, directors, trustees, and officers of the Debtors shall terminate, and the Plan

Administrator shall be appointed as the sole manager, sole director, sole trustee, and sole officer

of the Reorganized Debtors, and shall succeed to the powers of the Debtors’ managers, directors,

trustees, and officers. From and after the Effective Date, the Plan Administrator shall be the sole

representative of, and shall act for, the Reorganized Debtors.

                                        Corporate Action

         16.    Any corporate action required to be taken by the Debtors in respect of any of the

matters provided for or contemplated under the Plan shall, as of the Effective Date, be deemed to

have been taken and shall be effective as provided herein, and such corporate action shall be

authorized and approved in all respects without any requirement of further action by

stockholders, managers, officers, trustees, or directors of any of the Debtors.

         17.    Pursuant to sections 1123(a)(5) and 1142(b) of the Bankruptcy Code, and

notwithstanding any otherwise applicable nonbankruptcy law, the Debtors, Reorganized Debtors,

the Plan Administrator, and all other necessary parties are authorized and empowered to execute

and deliver any instrument, agreement or document and perform any act that is necessary,

desirable or required to comply with the terms and conditions of the Plan and consummation and

implementation of the Plan, and are authorized and empowered, without limitation, to take all



                                                 19
121670639.7
               Case 19-11915-BLS       Doc 397        Filed 01/30/20   Page 20 of 33



actions necessary or appropriate to enter into, implement, and consummate the contracts,

instruments, and other agreements or documents created in connection with the Plan.

         18.    The Debtors or Reorganized Debtors, as applicable, and upon request of the Plan

Administrator all parties in interest, shall, from time to time, prepare, execute and deliver any

agreements or documents and take any other actions as may be necessary or advisable to

effectuate the provisions and intent of the Plan including executing and delivering documents

necessary or appropriate to evidence the release and cancellation of Liens, Claims or Interests.

                          Wind Down and Dissolution of the Debtors

         19.    Without need for any corporate action and without need for any corporate or

limited liability company filings, all Interests of the Debtors issued and outstanding immediately

before the Effective Date (other than any Intercompany Interests that are Reinstated by election

of the Debtors) shall be automatically cancelled and extinguished on the Effective Date, and the

obligations of the Debtors thereunder or in any way related thereto, including any obligation to

pay any franchise or similar-type taxes on account of such Interests, shall be discharged.

         20.    From and after the Effective Date, the Reorganized Debtors (i) shall be deemed to

have withdrawn their business operations from any state in which the Debtors were previously

conducting, or are registered or licensed to conduct, their business operations, and shall not be

required to file any document, pay any sum, or take any other action in order to effectuate such

withdrawal, and (ii) shall not be liable in any manner to any taxing authority for franchise,

business, license, or similar taxes accruing on or after the Effective Date.

         21.    The Plan Administrator shall have the power and authority to take any action

necessary to wind down and dissolve any of the Debtors as provided in the Plan.

Notwithstanding the foregoing, upon a certification to be Filed with the Bankruptcy Court by the



                                                 20
121670639.7
               Case 19-11915-BLS        Doc 397       Filed 01/30/20   Page 21 of 33



Plan Administrator of all distributions having been made and completion of all its duties under

the Plan and entry of a final decree closing the last of the Cases, the Reorganized Debtors shall

be deemed to be dissolved without any further action by any Reorganized Debtor, including the

filing of any documents with the Secretary of State for the state in which the Reorganized Debtor

is formed or any other jurisdiction.

                                        Plan Administrator

         22.    The appointment of Lyle Bauck of M-III Advisory Partners, L.P. as the Plan

Administrator is hereby approved. The Plan Administrator shall be compensated in the manner

set forth in and consistent with the Engagement Letter attached as Exhibit B hereto.

         23.    In the event of the death, incapacity, or resignation of the Plan Administrator, the

RSA Counterparties shall nominate a Person to serve as successor Plan Administrator, who shall

become the Plan Administrator for all purposes under the Plan upon approval by this Court.

                          Executory Contracts and Unexpired Leases

         24.    On the Effective Date, pursuant to sections 365 and 1123 of the Bankruptcy Code,

(a) RAIT Parent’s assumption and assignment of its Unexpired Lease with Two Logan Square

Associates, LP (the “Landlord”) to a new tenant acceptable to the Landlord, which tenant shall

be identified in a stipulation between RAIT Parent and the Landlord Filed on or before the

Effective Date (the “Assignment Stipulation”), is hereby approved; and (b) to the extent the

D&O Liability Insurance Policies are Executory Contracts, the Reorganized Debtors’ assumption

of the D&O Liability Insurance Policies is approved. For the avoidance of doubt, the conditional

approval of the assumption and assignment of the Unexpired Lease with the Landlord herein

shall not preclude the Debtors from (i) amending the Plan Supplement on or before the Effective

Date so as to remove such Unexpired Lease from the Assumption Schedule, or (ii) seeking



                                                 21
121670639.7
               Case 19-11915-BLS      Doc 397        Filed 01/30/20   Page 22 of 33



approval of the assumption and assignment of such Unexpired Lease by separate motion, on

notice to the Landlord.

         25.    On the Effective Date, pursuant to sections 365 and 1123 of the Bankruptcy Code,

the Debtors’ rejection of all other Executory Contracts and Unexpired Leases of the Debtors is

approved. Except where the Plan, Bankruptcy Code, or a Final Order provides otherwise, any

Rejection Damages Claim arising from the rejection under the Plan of any Executory Contract or

Unexpired Lease must be filed with the Claims and Solicitation Agent no later than thirty (30)

days after the Effective Date. Except where the Plan, Bankruptcy Code, or a Final Order

provides otherwise, any such Rejection Damages Claims that are not timely filed will be forever

disallowed, barred, and unenforceable, and Persons holding such Claims will not receive any

distributions under the Plan on account of such untimely Claims.

                                     Administrative Claims

         26.    Except where the Plan, Bankruptcy Code, or a Final Order provides otherwise, all

requests for payment of an Administrative Claim must be Filed with the Bankruptcy Court no

later thirty days after the Effective Date. Except where the Plan, Bankruptcy Code, or a Final

Order provides otherwise, the failure to File a motion requesting Allowance of an Administrative

Claim on or before the Administrative Claims Bar Date, or the failure to serve such motion

timely and properly, shall result in the Administrative Claim being forever barred and disallowed

without further order of the Bankruptcy Court. If for any reason any such Administrative Claim

is incapable of being forever barred and disallowed, then the Holder of such Claim shall in no

event have recourse to any property to be distributed pursuant to the Plan.




                                                22
121670639.7
               Case 19-11915-BLS        Doc 397       Filed 01/30/20    Page 23 of 33



                                       Professional Claims

         27.    All final requests for payment of Professional Claims pursuant to sections 327,

328, 330, 331, 363, 503(b), or 1103 of the Bankruptcy Code must be made by application Filed

with the Bankruptcy Court and served on counsel to the Plan Administrator and counsel to the

U.S. Trustee no later than forty-five (45) days after the Effective Date, unless otherwise ordered

by the Bankruptcy Court.

         28.    For the avoidance of doubt, nothing set forth herein or in the Plan supersedes the

Court’s Order Appointing Fee Examiner and Establishing Related Procedures Concerning

Compensation and Reimbursement of Expenses of Professionals and Consideration of Fee

Applications [D.I. 183] (the “Fee Examiner Appointment Order”) and the procedure put in place

thereby governing the Fee Examiner’s review of Applications, as each of those terms are defined

in the Fee Examiner Appointment Order.

                             Releases, Exculpation, and Injunction

         29.    The following release, exculpation, injunction and related provisions set forth in

Article IX of the Plan are hereby approved and authorized in their entirety. For the avoidance of

doubt, the Distribution Agent, solely as the Debtors’ agent with respect to effectuating the

distribution of property under the Plan, shall be entitled to exculpation as set forth in Section 9.6

of the Plan.

         30.    Releases by the Debtors (Plan § 9.4). Pursuant to section 1123(b) of the

Bankruptcy Code, for good and valuable consideration, on and after the Effective Date,

each Released Party is deemed released and discharged by the Debtors, the Reorganized

Debtors, Plan Administrator, and their Estates from any and all Causes of Action,

including any derivative claims asserted on behalf of the Debtors, that the Debtors, the



                                                 23
121670639.7
               Case 19-11915-BLS     Doc 397       Filed 01/30/20   Page 24 of 33



Reorganized Debtors, Plan Administrator, or their Estates would have been legally entitled

to assert in their own right (whether individually or collectively) or on behalf of the Holder

of any Claim or Interest, or that any Holder of any Claim or Interest could have asserted

on behalf of the Debtors, based on or relating to, or in any manner arising from, in whole

or in part:

                (a)    the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
         intercompany transactions, the formulation, preparation, dissemination,
         negotiation, or filing of the Plan Documents;

               (b)    any Plan Document, contract, instrument, release, or other agreement
         or document (including providing any legal opinion requested by any Entity
         regarding any transaction, contract, instrument, document, or other agreement
         contemplated by the Plan or the reliance by any Released Party on the Plan or the
         Confirmation Order in lieu of such legal opinion) created or entered into in
         connection with the Disclosure Statement or the Plan;

                (c)    the Chapter 11 Cases, the Disclosure Statement, the Plan, the
         Purchase Agreement, the filing of the Chapter 11 Cases, the pursuit of
         Confirmation, the pursuit of Consummation, the administration and
         implementation of the Plan, including the distribution of property under the Plan or
         any other related agreement; or

                (d)   the business or contractual arrangements between any Debtor and
         any Released Party, and any other act or omission, transaction, agreement, event, or
         other occurrence taking place on or before the Effective Date relating to any of the
         foregoing.

         31.    Releases by Holders of Claims (Plan § 9.5). Pursuant to section 1123(b) of

the Bankruptcy Code, for good and valuable consideration, on and after the Effective Date,

each Releasing Party is deemed to have released and discharged each Debtor or

Reorganized Debtor, as applicable, and each other Released Party from any and all Causes

of Action, including any derivative claims asserted on behalf of the Debtors, that such

Entity would have been legally entitled to assert (whether individually or collectively),

based on or relating to, or in any manner arising from, in whole or in part:



                                              24
121670639.7
               Case 19-11915-BLS      Doc 397      Filed 01/30/20   Page 25 of 33



                (a)    the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
         intercompany transactions, the formulation, preparation, dissemination,
         negotiation, or filing of the Plan Documents;

               (b)    any Plan Document, contract, instrument, release, or other agreement
         or document (including providing any legal opinion requested by any Entity
         regarding any transaction, contract, instrument, document, or other agreement
         contemplated by the Plan or the reliance by any Released Party on the Plan or the
         Confirmation Order in lieu of such legal opinion) created or entered into in
         connection with the Disclosure Statement or the Plan;

                (c)    the Chapter 11 Cases, the Disclosure Statement, the Plan, the
         Purchase Agreement, the filing of the Chapter 11 Cases, the pursuit of
         Confirmation, the pursuit of Consummation, the administration and
         implementation of the Plan, including the distribution of property under the Plan or
         any other related agreement; or

                (d)   the business or contractual arrangements between any Debtor and
         any Released Party, and any other act or omission, transaction, agreement, event, or
         other occurrence taking place on or before the Effective Date relating to any of the
         foregoing.

         32.    Notwithstanding anything to the contrary in the foregoing two paragraphs,

the releases set forth therein do not release (i) any post-Effective Date obligations of any

party or Entity under the Plan, any Plan Document, or any document, instrument, or

agreement (including those set forth in the Plan Supplement) executed to implement the

Plan, or (ii) any Cause of Action related to any act or omission that is determined in a Final

Order to have constituted actual fraud, willful misconduct, or gross negligence, but in all

respects the Released Parties shall be entitled to reasonably rely upon the advice of counsel

with respect to their duties and responsibilities pursuant to the Plan.

         33.    Exculpation (Plan § 9.6). Except as otherwise specifically provided in the

Plan, no Exculpated Party shall have or incur, and each Exculpated Party is hereby

released and exculpated from any Cause of Action for any claim related to any act or

omission in connection with, relating to, or arising out of, the Chapter 11 Cases, the

Disclosure Statement, the Plan, the Sale Transaction, the Purchase Agreement, or any Plan

                                              25
121670639.7
               Case 19-11915-BLS      Doc 397       Filed 01/30/20   Page 26 of 33



Document, contract, instrument, release or other agreement or document (including

providing any legal opinion requested by any Entity regarding any transaction, contract,

instrument, document, or other agreement contemplated by the Plan or the reliance by any

Exculpated Party on the Plan or the Confirmation Order in lieu of such legal opinion)

created or entered into in connection with the Disclosure Statement or the Plan, the filing

of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the

administration and implementation of the Plan, including the distribution of property

under the Plan or any other related agreement, except for claims related to any act or

omission that is determined in a Final Order to have constituted actual fraud, willful

misconduct, or gross negligence, but in all respects such Entities shall be entitled to

reasonably rely upon the advice of counsel with respect to their duties and responsibilities

pursuant to the Plan. The Exculpated Parties have, and upon closing of the Chapter 11

Cases or the Effective Date shall be deemed to have, participated in good faith and in

compliance with the applicable laws with regard to the solicitation of, and distribution of,

consideration pursuant to the Plan and, therefore, are not, and on account of such

distributions shall not be, liable at any time for the violation of any applicable law, rule, or

regulation governing the solicitation of acceptances or rejections of the Plan or such

distributions made pursuant to the Plan.

         34.    Injunction (Plan § 9.7). Except with respect to the obligations arising under

the Plan or the Confirmation Order, and except as otherwise expressly provided in the

Plan or this Confirmation Order, all Entities that held, hold, or may hold claims or

interests that have been released, discharged, or exculpated pursuant to the Plan, are

permanently enjoined, from and after the Effective Date, from taking any of the following



                                               26
121670639.7
               Case 19-11915-BLS       Doc 397       Filed 01/30/20   Page 27 of 33



actions against, as applicable, the Debtors or Reorganized Debtors, or the other Released

Parties:(1) commencing or continuing in any manner any action or other proceeding of any

kind on account of or in connection with or with respect to any such claims or interests; (2)

enforcing, attaching, collecting, or recovering by any manner or means any judgment,

award, decree, or order against such Entities on account of or in connection with or with

respect to any such claims or interests; (3) creating, perfecting, or enforcing any Lien or

encumbrance of any kind against such Entities or the property of such Entities on account

of or in connection with or with respect to any such claims or interests; (4) asserting any

right of setoff, subrogation, or recoupment of any kind against any obligation due from

such Entities or against the property of such Entities on account of or in connection with or

with respect to any such claims or interests unless such Entity has timely asserted such

setoff right in a document filed with the Bankruptcy Court explicitly preserving such setoff,

and notwithstanding an indication of a claim or interest or otherwise that such Entity

asserts, has, or intends to preserve any right of setoff pursuant to applicable law or

otherwise; and (5) commencing or continuing in any manner any action or other

proceeding of any kind on account of or in connection with or with respect to any such

claims or interests released or settled pursuant to the Plan.

                            Dissolution of the Creditors Committee

         35.    On the Effective Date, the Creditors Committee shall dissolve automatically and

the members thereof shall be released and discharged from all rights, duties, responsibilities, and

liabilities arising from, or related to, the Chapter 11 Cases and under the Bankruptcy Code,

except for the limited purpose of prosecuting requests for payment of Professional Claims for




                                                27
121670639.7
               Case 19-11915-BLS         Doc 397       Filed 01/30/20    Page 28 of 33



services and reimbursement of expenses incurred prior to the Effective Date by such Creditors

Committee and its Professionals.

                               Retention of Jurisdiction and Power

         36.    Pursuant to sections l05(a) and 1142 of the Bankruptcy Code, the Bankruptcy

Court shall retain jurisdiction over all matters arising out of, or related to, these Cases and the

Plan to the fullest extent permitted by law, including jurisdiction and power to take the actions

listed in Article XII of the Plan.

                                     Conflicts Between Documents

         37.    The provisions of this Confirmation Order, including the findings of fact and

conclusions of law set forth herein, and the provisions of the Plan are integrated with each other,

nonseverable, and mutually dependent unless expressly stated by further order of the Bankruptcy

Court. The provisions of the Plan, the Plan Supplement, and this Confirmation Order shall be

construed in a manner consistent with each other so as to effect the purpose of each; provided,

however, that if there is any direct conflict between the terms of the Plan or the Plan Supplement

and the terms of this Confirmation Order that cannot be reconciled, then, solely to the extent of

such conflict, (i) the provisions of this Confirmation Order shall govern and any such provision

of this Confirmation Order shall be deemed a modification of the Plan and shall control and take

precedence; and (ii) as to all other agreements, instruments, or documents, the provisions of the

Plan shall govern and take precedence (unless otherwise expressly provided for in such

agreement, instrument, or document).

                                Extension of Injunctions and Stays

         38.    All injunctions or stays in the Cases under sections 105 or 362 of the Bankruptcy

Code or otherwise, and extant on the Confirmation Date (excluding any injunctions or stays



                                                  28
121670639.7
               Case 19-11915-BLS         Doc 397        Filed 01/30/20   Page 29 of 33



contained in or arising from the Plan or this Confirmation Order), shall remain in full force and

effect through and inclusive of the Effective Date. All injunctions or stays contained in the Plan

or this Confirmation Order shall remain in full force and effect in accordance with their terms.

                               Provisions Relating to Specific Parties

         39.    [RESERVED.]

         40.    Harvest Equities. Harvest Equities, Inc. and its affiliates (collectively, “Harvest”)

shall not be considered “Releasing Parties” for purposes of the Plan; and for the avoidance of

doubt, nothing in the Plan is intended or should be construed to modify, affect or eliminate any

of the rights or obligations of, or restrictions on, the applicable parties under any agreement

between Harvest and any non-Debtor party (whatever those rights, obligations and restrictions

may ultimately be determined to be).

         41.    Internal Revenue Service Notwithstanding any provision to the contrary in the

Plan, this Confirmation Order or any Plan Documents (collectively, “Documents”):

                        (a)     As to the United States, nothing in the Documents shall:

         (1) discharge, release, enjoin, impair or otherwise preclude (A) any liability to the

         United States that is not a “claim” within the meaning of section 101(5) of the

         Bankruptcy Code, (B) any claim of the United States arising after the Effective

         Date, or (C) any liability of any entity or person under police or regulatory

         statutes or regulations to any Governmental Unit as the owner, lessor, lessee or

         operator of property or rights to property that such entity owns, operates or leases

         after the Effective Date; (2) release, exculpate, enjoin, impair or discharge any

         non-Debtor from any claim, liability, suit, right or cause of action of the United

         States; (3) divest any tribunal of any jurisdiction it may have to interpret the



                                                   29
121670639.7
              Case 19-11915-BLS          Doc 397        Filed 01/30/20   Page 30 of 33



         Documents or to adjudicate any defense asserted under the Documents; (4) cause

         a Secured Claim to be deemed unsecured solely because it includes a Claim that

         meets the definition of Priority Tax Claim; (5) alter the treatment and payment of

         penalties on claims of the United States and such penalties shall be paid and

         treated in accordance with the applicable provisions of the Bankruptcy Code;

         (6) cause a late filed claim of the United States to be disallowed pursuant to the

         Plan if it would otherwise be allowed pursuant to the Bankruptcy Code, the

         Federal Rules of Bankruptcy Procedure or applicable law; (7) affect any setoff or

         recoupment rights of the United States and such rights are preserved; (8) require

         the United States to file an administrative claim in order to receive payment for

         any liability described in section 503(b)(1)(B) and (C) pursuant to section

         503(b)(1)(D) of the Bankruptcy Code; (9) be construed as a compromise or

         settlement of any claim, cause of action or interest of the United States;

         (10) expand or limit the scope of section 502 of the Bankruptcy Code with respect

         to the claims of the United States; (11) cause the filing of any claim by the United

         States to be automatically barred and estopped after the Effective Date; or

         (12) expand the scope of section 505 of the Bankruptcy Code with respect to

         claims of the United States.

                        (b)     Administrative Claims of the United States allowed

         pursuant to the Plan or the Bankruptcy Code shall accrue interest and penalties as

         provided by non-bankruptcy law until paid in full. Priority Tax Claims of the

         United States (including any penalties, interest or additions to tax entitled to

         priority under the Bankruptcy Code) allowed pursuant to the Bankruptcy Code or



                                                   30
121670639.7
              Case 19-11915-BLS          Doc 397        Filed 01/30/20    Page 31 of 33



         the Plan shall be paid in accordance with section 1129(a)(9)(C) of the Bankruptcy

         Code, and to the extent not paid in full in cash on the Effective Date, then such

         Priority Tax Claims shall accrue interest commencing on the Effective Date at the

         rate set forth in section 511 of the Bankruptcy Code. Moreover, nothing in the

         Documents shall effect a release, injunction or otherwise preclude any claim

         whatsoever against any Debtor or any of the Debtors’ Estates by or on behalf of

         the United States for any liability arising a) out of a post-petition tax period for

         which a return has not been filed or b) as a result of a pending audit or audit that

         may be performed with respect to any post-petition tax period. Any liability

         arising a) out of a post-petition tax period for which a return has not been filed or

         b) as a result of a pending audit or audit which may be performed with respect to

         any post-petition tax period and allowed pursuant to the Plan or the Bankruptcy

         Code shall be paid in accordance with section 1129(a)(9)(A) of the Bankruptcy

         Code. Further, nothing in the Documents shall enjoin the United States from

         amending any claim against any Debtor or any of the Debtors’ Estates with

         respect to any tax liability a) arising out of pre-petition or post-petition tax periods

         for which a tax return has not been filed or b) from a pending audit or audit that

         may be performed with respect to any pre-petition or post-petition tax period,

         provided that the Plan Administrator shall retain the right to object to any claim so

         amended. Without limiting the foregoing but for the avoidance of doubt, nothing

         contained in the Documents shall be deemed to bind the United States to any

         characterization of any transaction for tax purposes or to determine the tax

         liability of any person or entity, including, but not limited to, the Debtors and the



                                                   31
121670639.7
               Case 19-11915-BLS         Doc 397        Filed 01/30/20   Page 32 of 33



         Reorganized Debtors, nor shall the Documents be deemed to have determined the

         federal tax treatment of any item, distribution, or entity, including the federal tax

         consequences of this Plan, nor shall anything in the Documents be deemed to

         have conferred jurisdiction upon the Bankruptcy Court to make determinations as

         to federal tax liability and federal tax treatment except as provided under section

         505 of the Bankruptcy Code.

         42.    CF RFP Holdings LLC. For the avoidance of doubt, nothing in the Plan, the Plan

Supplement, or this Confirmation Order is intended or should be construed to alter, conflict with

or derogate from the provisions of the Sale Order or the Purchase Agreement; and to the extent

of any conflict or derogation between the Sale Order or the Purchase Agreement, on the one

hand, and the Plan, the Plan Supplement, or this Confirmation Order, on the other hand, the

terms of the Sale Order and the Purchase Agreement shall control.

         43.    Executive Compensation. The amounts payable to John Reyle and Alfred

Dilmore (the “Executives”) under the Employee Retention and Severance Plans shall be limited

to (i) $872,000 in the aggregate for severance, and (ii) $863,000 in the aggregate for 2019 bonus,

and the Executives shall waive any claim for 2020 bonus or additional severance or other

amounts to which they may otherwise be entitled under the Employee Retention and Severance

Plans. Amounts payable to the Executives under the Employee Retention and Severance Plans

shall be paid on the later of (i) the Effective Date, or (ii) the date such amounts become payable

pursuant to the terms of the Employee Retention and Severance Plans.




                                                   32
121670639.7
               Case 19-11915-BLS       Doc 397       Filed 01/30/20   Page 33 of 33



                     Finality and Immediate Effect of Confirmation Order

         44.    This Confirmation Order (a) is a final order and the period in which an appeal

must be filed shall commence upon the entry hereof; and (b) shall be immediately effective and

enforceable upon the entry hereof.




 Dated: January 30th, 2020                           BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
 Wilmington, Delaware                                JUDGE




                                                33
121670639.7
